OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by this Court on September 10, 1976. The Grievance Committee of the Eighth Judicial District has filed a petition charging respondent with *126failure to maintain estate funds totalling over $41,000 in a trust account and with conversion of those funds. Respondent has filed an answer admitting the material allegations of the petition.
We conclude that respondent has violated the following Disciplinary Rules of the Code of Professional Responsibility, effective January 1, 1970, as amended September 1, 1990: DR 1-102 (A) (4) (22 NYCRR 1200.3 [a] [4]), by engaging in conduct involving dishonesty; DR 1-102 (A) (7) (now [8]; 22 NYCRR 1200.3 [a] [8]), by engaging in conduct that adversely reflects on his fitness to practice law; DR 9-102 (A) (22 NYCRR 1200.46 [a]), by commingling his own funds with those of his clients; and DR 9-102 (B) (1) (22 NYCRR 1200.46 [b] [1]), by failing to preserve and identify client funds in a trust account at all times.
Respondent has reimbursed the distributees of the estate in full with interest. Taking into account respondent’s otherwise unblemished record and the additional mitigating circumstances contained in the answer, we conclude that respondent should be suspended from the practice of law for three years and until further order of this Court.
Pine, J. P., Balio, Lawton, Davis and Boehm, JJ., concur.
Order of suspension entered.